[Cite as State v. J.L.S., 2019-Ohio-4173.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :                 No. 18AP-125
                                                                (C.P.C. No. 16JU-12031)
v.                                                 :             (C.P.C. No. 17CR-5107)

[J.L.S., III],                                     :           (REGULAR CALENDAR)

                 Defendant-Appellant.              :




                                             D E C I S I O N

                                      Rendered on October 10, 2019


                 On brief: Ron O'Brien, Prosecuting Attorney, and Steven L.
                 Taylor, for appellee. Argued: Steven L. Taylor.

                 On brief: Stephen E. Palmer, and William J. Fornia, for
                 appellant. Argued: Stephen E. Palmer.

                   APPEAL from the Franklin County Court of Common Pleas
DORRIAN, J.
        {¶ 1} Defendant-appellant, J.L.S., III, appeals from judgments of the Franklin
County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch ("juvenile
court") and the General Division ("trial court") binding him over from the juvenile court to
the trial court and sentencing him to a four-year term of incarceration following a plea of
no contest. For the following reasons, we reverse.
I. Facts and Procedural History
        {¶ 2} On October 7, 2016, plaintiff-appellee, State of Ohio, filed a complaint in the
juvenile court alleging appellant was delinquent and committed the offense of conspiracy
to commit murder, in violation of R.C. 2903.02 and 2923.01, a felony of the first degree. In
the complaint, the state alleged appellant committed the following substantial overt acts in
No. 18AP-125                                                                                2


furtherance of the conspiracy: (1) "provided a map of the plan to commit murder to John
Doe #1," (2) "solicited John Doe #1 to participate in conspiracy to commit murder,"
(3) "solicited John Doe #2 to participate in the conspiracy to commit murder," and
(4) "showed and explained map of the plan to commit murder to John Doe #2." (Compl.
at 1.)
         {¶ 3} On April 17, 2017, the juvenile court held a hearing at which appellant entered
a stipulation to a finding of probable cause. In the recitation of facts at the hearing, the
assistant prosecutor asserted that beginning in spring 2016, appellant began soliciting
others to assist him in conducting a mass shooting at Hilliard Davidson High School.
Appellant engaged in discussions with classmates over a messaging application, with at
least one classmate feigning agreement with the plan during the school year.
         {¶ 4} In the following school year, beginning after summer 2016, appellant's efforts
intensified. Appellant drew at least three diagrams, which included plans of attack on the
school. In recruiting others, appellant displayed the diagrams and explained how the
shooting would proceed. Appellant regularly discussed his plans with a group of students,
including a second student who also feigned agreement with appellant's plans. Although
the agreement of the two students was only feigned, appellant believed they had committed
in earnest and continued his preparations.
         {¶ 5} One of the recovered diagrams, which was admitted as an exhibit at the
hearing, displayed the positioning of his co-conspirators during the attack. The diagram
also contained a list of ammunition and firearms required for the attack. There were
references to school shootings on the diagram, including specific reference to "the
Columbine shooters, Dylan Klebold and Eric Harris." (Apr. 17, 2017 Tr. at 9.) At the bottom
of the diagram, there was a reference to the "last week of school assembly." (Apr. 17, 2017
Tr. at 9.)
         {¶ 6} On September 22, 2016, some students saw appellant showing the diagram
to others and reported the incident to the school resource officer from the City of Hilliard
Division of Police. Following investigation by law enforcement agencies, a search warrant
was issued, resulting in the seizure of a computer, school-issued iPad, and phone from
appellant. According to the assistant prosecutor, search history from September 2016
recovered from the devices revealed the following:
No. 18AP-125                                                                                 3


               Timothy McVeigh, the Irish Republican Army, Bin Laden and
               Bin Laden death time, which we believe to be [appellant]
               searching for a significant date to commit the attack.
               [Appellant] also searched 500 Smith & Wesson firearms for
               sale, street sweeper shotgun, which the State believes to be a
               reference to assault style weapons. He searched for Vance's
               and LAPD shooting ranges. Many searches for firearms,
               firearm -- how to purchase firearm parts. He searched the quo
               -- to quote, one of his search terms was "fully automatic
               weapons for sale". He -- his [web bookmarks] included easy
               ways to make thermite. He also bookmarked a number of
               firearms websites.
               In addition to those, the officers found photos and other data
               that was extremely disturbing including horrific racist images,
               dozens of pictures of Nazi and Naz -- Neo-Nazi imagery, photos
               of firearms, photos of firearms that were taken from stores and
               online ads, a video of the defendant reloading a firearm, images
               glorifying school shootings and Columbine, images making
               light of the Holocaust.
(Apr. 17, 2017 Tr. at 10.)
        {¶ 7} Additionally, investigators recovered from appellant's phone messages with
two to three other students. In those messages, there was "constant discussion about Hitler,
the Nazi's, discussion about Mein Kampf, [and] discussion about school shooting."
(Apr. 17, 2017 Tr. at 11.)    The messages also "contained horrifically racist language,
particularly aimed at African American and Jewish people," which, according to the
assistant prosecutor, was related to appellant's motivation for the shooting. (Apr. 17, 2017
Tr. at 11.)
        {¶ 8} After his arrest, appellant sent a text in which he asked another person to
destroy the diagram. Following the execution of a search warrant on appellant's home, the
following items were seized by investigators: four gas masks, a tactical vest, shooting targets
that had been shot, and firearm advertisements which had been cut from newspapers and
magazines. The assistant prosecutor concluded the summary by stating appellant was
preparing to "carry out the object of this conspiracy that he believed others had already
agreed to, which was to shoot and kill as many people at Hilliard Davidson High School as
possible." (Apr. 17, 2017 Tr. at 11-12.)
No. 18AP-125                                                                                  4


       {¶ 9} On the same day as the hearing, the juvenile court filed a judgment entry
reflecting a finding of probable cause based on the stipulation of the parties. On April 26,
2017, the juvenile court filed a judgment entry amending its April 17, 2017 judgment entry.
       {¶ 10} On August 30, 2017, the juvenile court conducted an amenability hearing. At
the hearing, Dr. Daniel L. Davis, Ph.D., a forensic psychologist, testified as an expert
witness in forensic psychology and in the area of juvenile justice. Dr. Davis performed a
bindover evaluation on appellant, in which he considered treatment needs, risks, and
psychological factors that contribute to amenability. In the course of his evaluation, Dr.
Davis reviewed police interviews, police reports, text message correspondence, web search
history, school records, medical records from Nationwide Children's Hospital, and mental
health records. Dr. Davis consulted with appellant's therapist, Edward Scott Dagenfield,
MA, LICDC, and interviewed appellant's family, including his mother, father, and
stepfather. Finally, Dr. Davis performed psychological testing on appellant.
       {¶ 11} As a result of his evaluation, Dr. Davis found appellant had mental health
needs requiring treatment from a person skilled in treating adolescents. Dr. Davis stated
that "given the gravity of the accusations against [appellant], that treatment should be
carefully monitored and progress or lack of progress should be always made aware to the
Court." (Aug. 30, 2017 Tr. at 24.) Dr. Davis rendered the opinion that appellant had a
"moderate to high probability of amenability and in all of the factors that I looked at, the
arguments from a psychological perspective outweighed those factors that were negative in
suggesting that the person be transferred." (Aug. 30, 2017 Tr. at 39.)
       {¶ 12} Nicole Bass-Stith, an intensive probation officer with the Franklin County
Juvenile Probation Department, testified she began supervising appellant on April 17, 2018.
Appellant was on GPS electronic monitoring and was confined to his home unless he had a
doctor's appointment, counseling session, or meeting with his attorney. Appellant was
enrolled in school at the Electronic Classroom of Tomorrow. Bass-Stith testified she was
not aware of any threatening behavior from appellant since she began supervising him.
Bass-Stith stated appellant was following her rules.
       {¶ 13} When the juvenile judge made reference to "[t]here was something about
being described as creepy," Bass-Stith responded "[n]o. What I said was, that I had
concerns. I never said -- I don't know if I said those words. I'm pretty sure I didn't say those
No. 18AP-125                                                                                5


words." (Aug. 30, 2017 Tr. at 101-02.) Bass-Stith elaborated that she had "concerns"
because appellant was "over accommodating," although she stated that "now that I've
gotten to know the family, I'm assuming * * * that's just how they are." (Aug. 30, 2017 Tr.
at 102.) Bass-Stith also had initial concerns because of a question appellant asked about
how "he couldn't go places and what if the house caught on fire or what if they ran out of
gas or what if something happened." (Aug. 30, 2017 Tr. at 102.)
       {¶ 14} Lois Thorpe, an employee of the Franklin County Juvenile Probation
Department in the Electronic Monitoring Unit, testified she was responsible for monitoring
appellant's ankle monitor and visited him once a week at his home. Appellant had no
violations on his ankle monitor. Based on her interactions with appellant, Thorpe found
him to have a high maturity level. Thorpe testified she never felt threatened at appellant's
home, neither appellant nor his family had done anything that would cause her alarm, and
she never received any reported concerns from the community about appellant.
       {¶ 15} Following testimony, the juvenile court admitted: (1) Dr. Davis's report, (2) a
NetCare Forensic Report authored by Jayne Speicher-Bocija, Ph.D., a psychologist with
NetCare Forensic Center, (3) records from the Juvenile Detention Center, (4) the bindover
investigation packet, and (5) the state's exhibits. In the NetCare report, Dr. Speicher-Bocija
found with a reasonable degree of professional certainty that appellant was amenable to
care or rehabilitation in the juvenile system.
       {¶ 16} On September 6, 2017, the juvenile court held a hearing at which it found
appellant was not amenable to treatment in the juvenile system. On the same day, the
juvenile court filed findings of fact and conclusions of law ("decision"), reflecting its
amenability determination. On September 11, 2017, the juvenile court filed a judgment
entry binding appellant over to the trial court.
       {¶ 17} On September 28, 2017, a Franklin County Grand Jury filed an indictment
charging appellant with the aforementioned offense of conspiracy to commit murder. On
January 9, 2018, the trial court held a hearing at which appellant entered a plea of no
contest. On the same day, the trial court filed an entry reflecting appellant's plea.
       {¶ 18} On February 8, 2018, the trial court held a sentencing hearing. On
February 9, 2018, the trial court filed a judgment entry finding appellant guilty of the
charged offense, sentencing him to a term of incarceration of four years, and imposing a
No. 18AP-125                                                                                6


mandatory five-year period of postrelease control. On March 9, 2018, the trial court filed
an amended judgment entry.
II. Assignment of Error
         {¶ 19} Appellant appeals and assigns the following sole assignment of error for our
review:
                THE JUVENILE COURT ABUSED ITS DISCRETION BY
                DISREGARDING UNREFUTTED EVIDENCE, ENGAGING
                IN AN ARBITRARY ANALYSIS OF THE FACTS AND LAW,
                AND GRANTING THE STATE'S MOTION TO TRANSFER
                APPELLANT'S CASE TO ADULT COURT, IN VIOLATION OF
                R.C. 2152.12(B) AND DUE PROCESS OF LAW UNDER THE
                FOURTEENTH AMENDMENT TO THE UNITED STATES
                CONSTITUTION AND ARTICLE I, SECTION 10 OF THE
                OHIO CONSTITUTION.

III. Discussion
         {¶ 20} In his assignment of error, appellant asserts the juvenile court erred in
granting the state's motion to transfer appellant's case to the trial court to be tried as an
adult.
A. Standard of Review
         {¶ 21} Because "an amenability hearing is a broad assessment of individual
circumstances and is inherently individualized and fact-based," we apply an abuse of
discretion standard when reviewing a juvenile court's determination regarding amenability
to rehabilitation in the juvenile system. In re M.P., 124 Ohio St. 3d 445, 2010-Ohio-599,
¶ 14. An abuse of discretion connotes a decision that is unreasonable, arbitrary or
unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).
B. Applicable Law
         {¶ 22} R.C. 2152.12 governs the transfer of a juvenile from the juvenile court to the
trial court to be tried as an adult. State v. Easley, 10th Dist. No. 16AP-9, 2016-Ohio-7271,
¶ 7, citing State v. Morgan, 10th Dist. No. 13AP-620, 2014-Ohio-5661, ¶ 30. Pursuant to
R.C. 2152.12(B), a juvenile court may transfer the case if it finds that: (1) the child was 14
years of age or older at the time of the offense, (2) there is probable cause to believe the
child committed the offense, and (3) the child is not amenable to care or rehabilitation
within the juvenile system, and the safety of the community may require the child be subject
to adult sanctions. Because appellant was 16 years old at the time of the offenses, the
No. 18AP-125                                                                               7


juvenile court was required to determine whether there was probable cause to believe the
child committed the act alleged. R.C. 2152.12(B)(2); Easley at ¶ 7. Appellant stipulated as
to the existence of probable cause in the juvenile court and does not dispute the existence
of probable cause on appeal.
       {¶ 23} As the age and probable cause requirements were met, the juvenile court was
required, pursuant to R.C. 2152.12(B)(3), to determine whether appellant was amenable to
care or rehabilitation in the juvenile system, considering the factors listed under R.C.
2152.12(D) and (E). "In making this determination, the court is required to consider
whether the factors indicating that the case should be transferred outweigh the factors
indicating that the case should not be transferred." Easley at ¶ 8, citing State v. Erwin,
10th Dist. No. 09AP-918, 2012-Ohio-776, ¶ 8. Because the statutes are silent regarding the
weight accorded to individual factors, the juvenile court "has the discretion to determine
how much weight should be accorded to any given factor." Id. at ¶ 8, citing State v.
Marshall, 1st Dist. No. C-150383, 2016-Ohio-3184, ¶ 15, citing Morgan at ¶ 37. R.C.
2152.12(B)(3) provides that the "record shall indicate the specific factors that were
applicable and that the court weighed." See also Juv.R. 30(G) ("The order of transfer shall
state the reasons for transfer.").
       {¶ 24} R.C. 2152.12(D) provides that a juvenile court shall consider the following
factors, in addition to any other relevant factors, in favor of transferring a juvenile:
               (1) The victim of the act charged suffered physical or
               psychological harm, or serious economic harm, as a result of
               the alleged act.
               (2) The physical or psychological harm suffered by the victim
               due to the alleged act of the child was exacerbated because of
               the physical or psychological vulnerability or the age of the
               victim.
               (3) The child's relationship with the victim facilitated the act
               charged.
               (4) The child allegedly committed the act charged for hire or as
               a part of a gang or other organized criminal activity.
               (5) The child had a firearm on or about the child's person or
               under the child's control at the time of the act charged, the act
               charged is not a violation of section 2923.12 of the Revised
               Code, and the child, during the commission of the act charged,
No. 18AP-125                                                                                 8


               allegedly used or displayed the firearm, brandished the
               firearm, or indicated that the child possessed a firearm.
               (6) At the time of the act charged, the child was awaiting
               adjudication or disposition as a delinquent child, was under a
               community control sanction, or was on parole for a prior
               delinquent child adjudication or conviction.
               (7) The results of any previous juvenile sanctions and programs
               indicate that rehabilitation of the child will not occur in the
               juvenile system.
               (8) The child is emotionally, physically, or psychologically
               mature enough for the transfer.
               (9) There is not sufficient time to rehabilitate the child within
               the juvenile system.
       {¶ 25} R.C. 2152.12(E) provides that a juvenile court shall consider the following
factors, in addition to any other relevant factors, against transferring a juvenile:
               (1) The victim induced or facilitated the act charged.
               (2) The child acted under provocation in allegedly committing
               the act charged.
               (3) The child was not the principal actor in the act charged, or,
               at the time of the act charged, the child was under the negative
               influence or coercion of another person.
               (4) The child did not cause physical harm to any person or
               property, or have reasonable cause to believe that harm of that
               nature would occur, in allegedly committing the act charged.
               (5) The child previously has not been adjudicated a delinquent
               child.
               (6) The child is not emotionally, physically, or psychologically
               mature enough for the transfer.
               (7) The child has a mental illness or intellectual disability.
               (8) There is sufficient time to rehabilitate the child within the
               juvenile system and the level of security available in the
               juvenile system provides a reasonable assurance of public
               safety.
C. Analysis
       {¶ 26} Before addressing appellant's arguments, we note the seriousness of this
matter as outlined in the factual history. Regardless of the allegations in this case, however
terrifying, it is the duty of this court to ensure that " '[j]ustice is even-handed and equally
administered to all, irrespective of any and all considerations.' " State ex rel. Clay v.
No. 18AP-125                                                                                9


Cuyahoga Cty. Med. Examiner's Office, 152 Ohio St. 3d 163, 2017-Ohio-8714, ¶ 39, quoting
Koppelman v. Commr. of Internal Revenue, 202 F.2d 955, 956 (3d Cir.1953) (Kalodner, J.,
dissenting). Constrained by the standard of review and mindful of the requirement under
R.C. 2152.12(B)(3) that the trial court indicate the applicable factors that it weighed in
reaching its amenability determination, we proceed with our review.
       {¶ 27} In his assignment of error, appellant asserts the juvenile court's amenability
decision is unreasonable and arbitrary. Appellant contends the juvenile court's findings
with regard to the factors favoring transfer under R.C. 2152.12(D) and the factors
disfavoring transfer under R.C. 2152.12(E) were legally and factually erroneous. For
purposes of analysis, we consider the juvenile court's findings regarding each of the factors
along with arguments specific to those factors raised on appeal.
1. Factors in Favor of Transfer
a. R.C. 2152.12(D)(1)
       {¶ 28} Pursuant to R.C. 2152.12(D)(1), the juvenile court was required to consider
whether the "victim of the act charged suffered physical or psychological harm, or serious
economic harm, as a result of the alleged act." Under this factor, the juvenile court found:
               The Court disagrees with the psychologists and probations [sic]
               finding that there are no victims in this case. This case came to
               the attention of law enforcement and the schools because
               [appellant] attempted to recruit and was successful in
               recruiting some co-conspirators in this act. The victims in this
               case may not have suffered physical harm but they indeed
               suffered psychological harm. They were placed in fear of harm
               and imminent danger in a terrorism [sic] attack.
(Sept. 6, 2017 Decision at 2.)
       {¶ 29} Appellant argues the juvenile court erred in its analysis of this factor because
there were no victims of the alleged act. In support of this argument, appellant contends
the juvenile court failed to constrain its analysis to the "alleged act" as required by R.C.
2152.12(D)(1), but instead expanded the analysis to include "its own interpretation of what
the act would have been in the event of an actual 'terrorism attack.' " (Emphasis sic.)
(Appellant's Brief at 30.). Additionally, appellant argues evidence did not reflect that the
attack was "imminent." (Emphasis sic.) (Appellant's Brief at 30.)
       {¶ 30} First, we note the term "victim" is not defined by R.C. 2152.12. Second, absent
a statutory definition, we do not construe the term "victim" as narrowly as appellant does.
No. 18AP-125                                                                               10


Although it is true appellant was stopped before he was able to carry out his plan, the record
reflects that psychological harm was inflicted as a result of appellant's conspiracy. In a
police report attached to the bindover packet, one of the children who reported appellant's
conduct to police was "scared and concerned" as a result of overhearing appellant's
discussion of his plan to conduct a school shooting. (Bindover Investigation Exhibit.) The
student also reported being "disturbed" by witnessing appellant's school shooting diagram.
Given the context of this case, we find this sufficient to support a finding of psychological
harm. See Pinkerton v. United States, 328 U.S. 640, 644 (1946), quoting United States v.
Rabinowich, 238 U.S. 78, 88 (1915) ("For two or more to confederate and combine together
to commit or cause to be committed a breach of the criminal laws, is an offense of the
gravest character, sometimes quite outweighing, in injury to the public, the mere
commission of the contemplated crime."); State v. Heath, 170 Ohio App. 3d 366, 2007-
Ohio-536, ¶ 52 (8th Dist.) (finding in the context of a case in which the defendant hired a
"hit man" to kill her husband that a " 'murder for hire' scheme, by its very nature, assumes
harm or death will come to the victim").
       {¶ 31} Next, although not a listed factor under R.C. 2152.12(D)(1), the record
provides some support for the juvenile court's conclusion that the victims were in
"imminent" danger. Here, appellant believed he had secured the cooperation of two co-
conspirators. The assistant prosecutor stated appellant was preparing to "carry out the
object of this conspiracy that he believed others had already agreed to, which was to shoot
and kill as many people at Hilliard Davidson High School as possible." (Apr. 17, 2017 Tr. at
11-12.) Therefore, we cannot find the juvenile court abused its discretion in referring to
"imminent" danger.
b. R.C. 2152.12(D)(2)
       {¶ 32} Pursuant to R.C. 2152.12(D)(2), the juvenile court was required to consider
whether the "physical or psychological harm suffered by the victim due to the alleged act of
the child was exacerbated because of the physical or psychological vulnerability or the age
of the victim." Under this factor, the juvenile court found:
               The intended victims were high school students that would
               have been unable to protect themselves from an active shooter
               in the school. The students and teachers would have been
               vulnerable as [appellant] planned out a path through the
               school, the targets he would take and the escape route he would
No. 18AP-125                                                                                11


               use to exit the school. The Court finds that this exacerbated the
               psychological harm to the victims.
(Sept. 6, 2017 Decision at 2.)
       {¶ 33} Appellant argues this factor did not apply because there were no identifiable
victims. Appellant also argues the juvenile court erred in its analysis by failing to constrain
its analysis to the act charged. As discussed in our analysis of the R.C. 2152.12(D)(1) factor,
the record supported the juvenile court's analysis of the harm to the intended victims as a
result of the alleged act. As a result, we find appellant's contentions regarding the R.C.
2152.12(D)(2) factor to be without merit.
c. R.C. 2152.12(D)(3)
       {¶ 34} Pursuant to R.C. 2152.12(D)(3), the juvenile court was required to consider
whether the "child's relationship with the victim facilitated the act charged." Under this
factor, the juvenile court found:
               There's indication that [appellant] was bullied in school. This
               was his opportunity to get those who had bullied or taunted
               him for being different. He admittedly developed an ominous
               or threatening image and described himself as a "badass"
               during the investigative interview. He began to wear black
               clothes and leather duster with a skunk's scent in an effort to
               keep others at bay. He reported that [h]e wore clothes that
               made him look like a "school shooter." Therefore, the Court
               finds that his relationship with the victims facilitated the act
               charged.
(Sept. 6, 2017 Decision at 2.)
       {¶ 35} Appellant contends there was no rational basis for the juvenile court to find
this factor favored transfer because: (1) there were no victims, (2) the victims, if there were
any, were the same individuals who bullied appellant, and (3) there was no evidence to
support the conclusion that revenge for bullying was appellant's motive.
       {¶ 36} Here, the record supports an inference that appellant's commission of the act
charged was in response to bullying from his peers at school. Dr. Davis noted in his report
that, according to appellant's parents, appellant "was picked on socially and developed a
'persona.' " (Davis Report at 8.) Additionally, children "would taunt [appellant] and say
that he 'looked like a school shooter.' " (Davis Report at 8.) Dr. Dagenfield reported to
Dr. Davis that appellant's identity was as a result of "apparently [being] bullied in the 7th
No. 18AP-125                                                                             12


grade" and that "this was his strategy for keeping malcontents and other kids from
antagonizing him." (Davis Report at 10.)
       {¶ 37} In the bindover investigation, it was noted that "[t]here are varying but
consistent reports of [appellant] being bullied at school." (Bindover Investigation at 7.)
Appellant "purposefully isolated himself by wearing dark clothes or presenting an ominous,
or threatening image, a persona [appellant] himself described as being 'a badass' * * *
during the bindover interview." (Bindover Investigation at 7.) The bindover investigation
linked appellant's "reclusive school behavior" with bullying, noting appellant "seemed
reluctant to admit anything that would make him appear as weak, and being subject to
bullying would be detrimental to the image of being 'a badass' that he seems desperate to
portray, particularly in social settings such as school and amongst peers where he feels
socially inferior." (Bindover Investigation at 7-8.)
       {¶ 38} Appellant drew a map containing a "gymnasium, cafeteria, library or another
large room" and told witnesses it was a representation of the school auditorium. (Bindover
Investigation at 2.) The plans included specific mention of the "[l]ast week of school
assembly" and references to school shootings. (Bindover Investigation at 2.) Based on the
foregoing, the juvenile court could reasonably conclude that appellant's relationship with
the victims facilitated the act charged.
       {¶ 39} Appellant also asserts the juvenile court's reasoning was arbitrary because it
relied on bullying to support the transfer under R.C. 2152.12(D)(3), but refused to rely on
it in its analysis of R.C. 2152.12(E)(1) and (2) to support a finding of amenability.
       {¶ 40} In its analysis of R.C. 2152.12(E)(1), the court found that "[t]he victims had
bullied [appellant] at some point. There's no indication of the time period but the bullying
was not considered serious." (Sept. 6, 2017 Decision at 4.) However, the court did not
ultimately conclude whether the factor in R.C. 2152.12(E)(1) was applicable or not, as
required by R.C. 2152.12(B)(3). In its analysis of R.C. 2152.12(E)(2), the court found that
"[t]here's no indication that [appellant] acted under provocation. This plan was developed
between 2015 and 2016. He had multiple drafts of the plan, recruited accomplices, he had
the physical evidence of the intent to carry out the threat." (Sept. 6, 2017 Decision at 4.)
Additionally, in its analysis of R.C. 2152.12(E)(8), the court appears to conclude the
opposite of its finding under R.C. 2152.12(D)(3), stating that "[t]here's no indication that
No. 18AP-125                                                                                                     13


bullying attributed to this act as he had already developed the persona of a school shooter."
(Sept. 6, 2017 Decision at 5.)1
        {¶ 41} The state suggests the court's reasoning can be explained by considering that
"while bullying and antagonism could be found to 'provoke' some reaction, the juvenile
court could conclude that it was not serious enough to actually provoke or induce
conspiring to commit mass murder." (Appellee's Brief at 41.) Although the court was free
to draw such a conclusion, we cannot infer the same based solely on the inconsistent
findings in the judgment entry relating to R.C. 2152.12(D)(3), (E)(1), (E)(2), and (E)(8).
"[A] court speaks only through its journal entries." Infinite Sec. Solutions, L.L.C. v. Karam
Properties II, Ltd., 143 Ohio St. 3d 346, 2015-Ohio-1101, ¶ 29, citing State ex rel. Worcester
v. Donnellon, 49 Ohio St. 3d 117, 118 (1990). See State v. Lytle, 10th Dist. No. 13AP-866,
2015-Ohio-1133, ¶ 3, citing State v. Miller, 127 Ohio St. 3d 407, 2010-Ohio-5705 (stating
that "a trial court speaks through its journal and that any defects in the entry are
paramount"). "Neither the parties nor a reviewing court should have to review the trial
court record to determine the court's intentions," but instead "the entry must reflect the
trial court's action in clear and succinct terms."                     Infinite Sec. Solutions at ¶ 29.
Furthermore, as previously stated, R.C. 2152.12(B)(3) requires the juvenile court to indicate
in the record which specific factors were applicable and weighed. Given the inconsistent
statements regarding bullying and the fact that the juvenile court did not indicate whether
R.C. 2152.12(E)(1) applied, we cannot meaningfully review whether or not the court's
resolution of the R.C. 2152.12(D)(3) factor was a proper exercise of the court's discretion.
See Talley v. Talley, 10th Dist. No. 15AP-812, 2016-Ohio-3533, ¶ 27, citing Kaechele v.
Kaechele, 35 Ohio St. 3d 93 (1988), paragraph two of the syllabus; State v. Canada, 10th
Dist. No. 16AP-7, 2016-Ohio-5948, ¶ 18-20 (finding trial court committed prejudicial error
by failing to include in decision and entry a sufficient explanation for its basis for
discounting the credibility of sworn affidavits in support of the appellant's postconviction
relief petition).




1 We also note that in its analysis of R.C. 2152.12(D)(8), the court stated that "[t]here is no indication that Peer

Rejection contributed to his escalation of his plan to commit the school shootings." (Sept 6, 2017 Decision at
4.)
No. 18AP-125                                                                                14


d. R.C. 2152.12(D)(4)
       {¶ 42} Pursuant to R.C. 2152.12(D)(4), the juvenile court was required to consider
whether the "child allegedly committed the act charged for hire or as a part of a gang or
other organized criminal activity." Under this factor, the juvenile court found "[i]t was
unclear from the record whether or not [appellant] was an active member of a White
Supremacist [gang] or had any other gang affiliation. The psychologists opined that he is a
low to moderate risk for aggressive behavior." (Sept. 6, 2017 Decision at 2.)
       {¶ 43} Appellant argues the juvenile court was ambiguous about this factor, and we
agree it is unclear whether the court found the factor favored transfer. Nevertheless,
appellant does not assert the juvenile court erred with regard to this factor. Accordingly,
we find the juvenile court did not err in its analysis of the factor under R.C. 2152.12(D)(4).
e. R.C. 2152.12(D)(5)
       {¶ 44} Pursuant to R.C. 2152.12(D)(5), the juvenile court was required to consider
whether the "child had a firearm on or about the child's person or under the child's control
at the time of the act charged, the act charged is not a violation of section 2923.12 of the
Revised Code, and the child, during the commission of the act charged, allegedly used or
displayed the firearm, brandished the firearm, or indicated that the child possessed a
firearm." Under this factor, the juvenile court found:
               There is no indication that [appellant] had carried a firearm
               into the school but the record is clear that he did have access to
               firearms in the home. The record is also clear that [appellant]
               has knowledge of weapons and admitted in his PSI report that
               he took his mother to the range to teach her to shoot. He has an
               affinity for weapons. Given the nature of the seriousness of his
               charges, he still wants to pursue a career as a gun smith. The
               Court finds that this factor is not applicable as [appellant] did
               not use, display, brandish or indicate that he possessed a
               firearm.
(Sept. 6, 2017 Decision at 3.)
       {¶ 45} Appellant asserts the record does not support he had access to firearms in the
home. Appellant does not contend, however, the juvenile court erred in finding the factor
under R.C. 2152.12(D)(5) was not applicable because he did not use, display, brandish, or
indicate that he possessed a firearm. Accordingly, we find any error in the juvenile court's
statement of facts to be harmless.
No. 18AP-125                                                                               15


f. R.C. 2152.12(D)(6)
       {¶ 46} Pursuant to R.C. 2152.12(D)(6), the juvenile court was required to consider
whether "[a]t the time of the act charged, the child was awaiting adjudication or disposition
as a delinquent child, was under a community control sanction, or was on parole for a prior
delinquent child adjudication or conviction." The juvenile court found this factor was not
applicable and appellant raises no challenge to this finding. Accordingly, we find the
juvenile court did not err with regard to its analysis of the factor under R.C. 2152.12(D)(6).
g. R.C. 2152.12(D)(7)
       {¶ 47} Pursuant to R.C. 2152.12(D)(7), the juvenile court was required to consider
whether the "results of any previous juvenile sanctions and programs indicate that
rehabilitation of the child will not occur in the juvenile system." Under this factor, the
juvenile court found:
               The Court released [appellant] on GPS EMD monitoring
               during the pendency of the case after he had been detained in
               the Juvenile Detention Center for 173 days. He had no outages
               or overt violations of the Court's orders. The probation officer
               and EMD monitor were in contact with him on a weekly basis.
               In their testimony or report to the writing officer, at least one
               of the witnesses felt that [appellant] was "creepy." He hovered
               over them when they were checking his computer to be sure
               that he had not been on any websites related to terrorism.
               There was some trepidation of the witnesses in monitoring
               [appellant]. However, the only treatment [appellant] has
               received has been with individual and family counseling since
               this case began. The Court has no history reported by
               [appellant] or his family of previous juvenile sanctions or
               programs.
(Sept. 6, 2017 Decision at 3.)
       {¶ 48} Appellant asserts this factor does not apply because he had not been subject
to any previous juvenile sanctions or programs. Appellant also asserts that insofar as the
juvenile court considered appellant's responses to supervision in the current case, it should
have favored amenability as there was no evidence to support the court's findings.
       {¶ 49} Here, it is unclear whether the juvenile court ultimately found this factor to
be applicable. Because the juvenile court failed in compliance with R.C. 2152.12(B)(3) to
indicate whether this factor was applicable, we cannot meaningfully review whether or not
the court's resolution of the R.C. 2152.12(D)(7) factor was a proper exercise of the court's
No. 18AP-125                                                                                 16


discretion. See Talley at ¶ 27, citing Kaechele at paragraph two of the syllabus; Canada at
¶ 18-20.
h. R.C. 2152.12(D)(8)
       {¶ 50} Pursuant to R.C. 2152.12(D)(8), the juvenile court was required to consider
whether the "child is emotionally, physically, or psychologically mature enough for the
transfer." Under this factor, the juvenile court found:
               [Appellant] is emotionally mature enough for the transfer. His
               mother indicated that he stopped sharing his emotional
               feelings with her around the age of 12. There's indication that
               his father teased him for crying and he developed a more
               "macho" personality. [Appellant] has never been diagnosed
               with any behavioral or emotional health disorders. He denied
               feeling suicidal or homicidal. However, in the JDC, [appellant]
               was on suicide protocol which was one of the factors the Court
               considered when he was ordered released on house arrest. This
               indicates a level of psychological maturity in that he denied
               during his interview being suicidal but used being suicidal to
               have counseling from his personal counselor while detained
               and ultimately used suicide as one of the factors the Court used
               in making a determination to issue an order for his release from
               the JDC. He scored a high rating in Peer Rejection and Dr.
               Davis testified that [appellant] is psychologically mature. There
               is no indication that Peer Rejection contributed to his
               escalation of his plan to commit the school shootings.
(Sept. 6, 2017 Decision at 3-4.)
       {¶ 51} Appellant disputes several of the juvenile court's findings under this factor as
unsupported by the record. First, appellant argues Dr. Davis did not testify that appellant
was mature enough for transfer. However, in his report, Dr. Davis stated the following:
               On the Sophistication Maturity Scale, [appellant's] raw score of
               19 resulted in a T score of 69 that was in the 96th percentile and
               in the high range. Overall, he is a youth, who has developed age
               appropriate cognitive capacities (that is he knows right from
               wrong for example), is generally autonomous and who has a
               still emerging self-concept. He has adequate interpersonal
               skills for his age and can identify non-delinquent, non-violent
               problem solving alternatives.
(Davis Report at 21.) As a result, we find the record sufficiently supports the juvenile court's
finding regarding appellant's psychological maturity as determined by Dr. Davis.
No. 18AP-125                                                                               17


       {¶ 52} Second, appellant argues the juvenile court incorrectly found he had not been
diagnosed with any behavioral or emotional health disorders. The state does not dispute
appellant's contention, but instead responds that appellant's diagnoses were not serious
and warranted little, if any, weight in assessing amenability. The state also argues the
juvenile court considered appellant's mental health diagnoses elsewhere in its findings.
       {¶ 53} In his report, Dr. Davis stated that four mental health diagnoses were
"suggested," including: (1) "Unspecified Depressive Disorder," (2) "Social Anxiety
Disorder," (3) "Disruptive Behavior Disorder Not Otherwise Specified," and (4) "Rule Out
Autism Spectrum Disorder." (Davis Report at 15.) Additionally, Dr. Davis stated that, at
Nationwide Children's Hospital Crisis Unit following appellant's arrest, appellant was
diagnosed with "Disruptive Behavior Disorder NOS with a recommendation that an autism
spectrum disorder be ruled out." (Davis Report at 10.) However, Dr. Davis found appellant
"does not appear to have active symptoms [of] serious mental illness." (Davis Report at
22.) Dr. Davis noted that "there is not a consensus in the research as to the applicability
and validity of diagnostic classification systems * * * to children and adolescents in
particular." (Davis Report at 15.)
       {¶ 54} Dr. Speicher-Bocija found that appellant "qualified for diagnoses of
Depression, Posttraumatic Stress Disorder, Adjustment Disorder with Mixed Features,
Unspecified Depressive Disorder, Social Anxiety Disorder, Disruptive Behavior Disorder
Not Otherwise Specified and a rule out of Autism Spectrum Disorder." (Speicher-Bocija
Report at 9.) Dr. Speicher-Bocija also stated that appellant was "not currently suffering
from acute psychopathology associated with serious mental illness. He did not exhibit any
clinical signs, symptoms, or behaviors that would be consistent with those usually seen in
a serious mental illness such as Schizophrenia or Other Psychotic Disorder, Major
Depression, Bipolar Disorder, or Dissociative Disorder." (Speicher-Bocija Report at 7.)
Finally, Speicher-Bocija stated that appellant "does not currently exhibit or endorse any
symptom of a serious mental illness. However he has qualified for mental health diagnoses
that could be a focus of treatment. Further, additional assessment for autism spectrum
disorder was recommended." (Speicher-Bocija Report at 11.)
       {¶ 55} Consistent with its analysis of R.C. 2152.12(D)(8), the juvenile court in its
analysis of R.C. 2152.12(D)(9) found that "[appellant] has no known mental health
No. 18AP-125                                                                                                   18


diagnosis." (Sept. 6, 2017 Decision at 4.) Similarly, in its analysis of R.C. 2152.12(E)(7), the
juvenile court found "[appellant] has no mental illness or intellectual disability based upon
the psychological reports prepared for this hearing."                    (Sept. 6, 2017 Decision at 5.)
However, as noted by the state, the juvenile court referred to Dr. Davis's findings with
regard to appellant's mental health diagnoses in its consideration of the factor under R.C.
2152.12(E)(8). Specifically, the court stated that "Dr. Davis also offered diagnostic
impressions of an Unspecified Depressive Disorder, Social Anxiety Disorder, Disruptive
Behavior Disorder Not Otherwise Specified, and Rule Out Autism Spectrum Disorder."
(Sept. 6, 2017 Decision at 5.) Thus, the juvenile court's findings under the R.C.
2152.12(D)(8) factor regarding whether appellant qualified for mental health diagnoses are
inconsistent with its other findings, particularly those findings under the R.C.
2152.12(E)(8) factor, and unsupported by the record.
        {¶ 56} Third, appellant argues the record does not support the juvenile court's
finding that appellant was on suicide protocol. The state points to nothing in the record to
support the juvenile court's findings on this point, and our independent review failed to
reveal any evidence of the same.2
        {¶ 57} Because of the juvenile court's inconsistent and unsupported findings, we are
unable to determine whether the court's resolution of the R.C. 2152.12(D)(8) factor was a
proper exercise of the court's discretion. As a result, on remand, the court must determine
based on the facts in the record whether appellant is emotionally, physically, or
psychologically mature enough for the transfer.
i. R.C. 2152.12(D)(9)
        {¶ 58} Pursuant to R.C. 2152.12(D)(9), the juvenile court was required to consider
whether "[t]here is not sufficient time to rehabilitate the child within the juvenile system."
Under this factor, the juvenile court found:
                 [Appellant] had been developing his plan for more than one
                 year. He has no known mental health diagnosis and there is no
                 programming that will be of assistance in rehabilitating him in
                 the juvenile system. There is no reported abuse history, drug or
                 alcohol addiction, no educational difficulties or IEP is noted in

2 We note the state's argument that "[g]iven the state of this record, the defense must have made off-the-record

representations that the juvenile court has concluded were misleading on this point." (Appellee's Brief at 53-
54.) As the state itself notes, there is nothing in the record to support such a conclusion. Therefore, we decline
to consider the state's argument.
No. 18AP-125                                                                               19


               his educational file that would be ordered for rehabilitation in
               the juvenile system.
(Sept. 6, 2017 Decision at 4.)
       {¶ 59} Appellant admits the juvenile court had discretion to disagree with the
experts' conclusion that there was sufficient time to rehabilitate him within the juvenile
system. However, appellant argues the juvenile court's finding was not supported by an
accurate assessment of the facts and a rational review of the options. Specifically, appellant
argues the juvenile court erred in basing its finding on the lack of appellant's mental health
diagnoses and programming that would be of assistance in the juvenile system.
       {¶ 60} As we previously noted in our review of the R.C. 2152.12(D)(8) factor, the
record reflects that appellant qualified for several mental health diagnoses. Therefore, the
court's statement that appellant has "no known mental health diagnosis" is not supported
by the record and is inconsistent with the court's finding under the R.C. 2152.12(E)(8)
factor. (Sept. 6, 2017 Decision at 4.)
       {¶ 61} Furthermore, with regard to the availability of treatment options in the
juvenile system, Dr. Davis noted that appellant "has at least a moderate to high probability,
from a psychological standpoint, of positively responding to treatment within the juvenile
justice system" and that "not all treatment options available within the juvenile justice
system have been exhausted." (Emphasis sic.) (Davis Report at 24.) Dr. Speicher-Bocija
found that appellant's diagnoses could be a focus of treatment and that "[t]here appears to
be sufficient time to rehabilitate [appellant] within the juvenile system." (Speicher-Bocija
Report at 11.) The juvenile court does not appear to have considered this evidence as there
is no explanation for why it rejected the evidence and ultimately concluded "there is no
programming that will be of assistance in rehabilitating him in the juvenile system."
(Sept. 6, 2017 Decision at 4.) Based on the juvenile court's inconsistent and unsupported
findings, we are unable to determine whether the court's resolution of the R.C.
2152.12(D)(9) factor was a proper exercise of the court's discretion. On remand, the court
must determine based on the facts in the record whether there is not sufficient time to
rehabilitate appellant within the juvenile system.
No. 18AP-125                                                                                          20


2. Factors Against Transfer
a. R.C. 2152.12(E)(1)
        {¶ 62} Pursuant to R.C. 2152.12(E)(1), the juvenile court was required to consider
whether the "victim induced or facilitated the act charged." Under this factor, the juvenile
court found "[t]he victims had bullied [appellant] at some point. There's no indication of
the time period but the bullying was not considered serious." (Sept. 6, 2017 Decision at 4.)
        {¶ 63} Appellant argues the juvenile court's findings under this factor are
inconsistent with its findings under the R.C. 2152.12(D)(3) factor and that such
inconsistency renders the juvenile court's findings without a rational or logical basis. As
discussed in our review of the R.C. 2152.12(D)(3) factor, we found the court's statements
regarding bullying to be inconsistent. Here, it is unclear whether the juvenile court found
this factor was applicable or how much weight it accorded such factor. As a result, we
cannot meaningfully review the juvenile court's resolution of the R.C. 2152.12(E)(1) factor.
b. R.C. 2152.12(E)(2)
        {¶ 64} Pursuant to R.C. 2152.12(E)(2), the juvenile court was required to consider
whether the "child acted under provocation in allegedly committing the act charged."
Under this factor, the juvenile court found "[t]here's no indication that [appellant] acted
under provocation. This plan was developed between 2015 and 2016. He had multiple
drafts of the plan, recruited accomplices, he had the physical evidence of the intent to carry
out the threat." (Sept. 6, 2017 Decision at 4.)
        {¶ 65} Appellant argues the juvenile court's reasoning does not apply to this factor.
Additionally, appellant again argues the juvenile court erred by failing to examine bullying
in its consideration of this factor. Here, the record supports the juvenile court's finding that
the plan was developed over a significant period of time. However, as previously discussed
in our analysis of R.C. 2152.12(D)(3), the court's findings under R.C. 2152.12(E)(2) appear
to be inconsistent with its other findings under R.C. 2152.12(D)(3), (E)(1), and (E)(8). As a
result, without further explanation from the court,3 we cannot determine whether the
court's resolution of this factor was a proper exercise of the court's discretion.




3We note that on remand the juvenile court could reasonably conclude that any provocation was not serious
enough to provoke the act charged, if such conclusion is supported by the evidence in the record.
No. 18AP-125                                                                               21


c. R.C. 2152.12(E)(3)
       {¶ 66} Pursuant to R.C. 2152.12(E)(3), the juvenile court was required to consider
whether the "child was not the principal actor in the act charged, or, at the time of the act
charged, the child was under the negative influence or coercion of another person." Under
this factor, the juvenile court found "[appellant] is the principal actor in the act charged."
(Sept. 6, 2017 Decision at 4.)
       {¶ 67} Appellant argues there is no evidence to support the juvenile court's
conclusion that he was the principal actor. Contrary to appellant's argument, the record
provides ample support for the juvenile court's finding that appellant was the principal
actor in the charged act. The bindover investigation report submitted to the juvenile court
reflects that appellant drew a map of the school, planned for supplies, provided the map of
the plan to John Doe 1 and John Doe 2, and solicited John Doe 1 and John Doe 2 to
participate in the plan to commit murder in furtherance of the conspiracy. These
statements were also supported by a police report attached to the bindover investigation
report. As a result, we cannot find the juvenile court erred in its consideration of the R.C.
2152.12(E)(3) factor.
d. R.C. 2152.12(E)(4)
       {¶ 68} Pursuant to R.C. 2152.12(E)(4), the juvenile court was required to consider
whether the "child did not cause physical harm to any person or property, or have
reasonable cause to believe that harm of that nature would occur, in allegedly committing
the act charged." Under this factor, the juvenile court found "[a]lthough [appellant] did not
cause physical harm to anyone, the Court has more than reasonable cause to believe that
physical harm and even death would have occurred if he had been able to carry out his
plan." (Sept. 6, 2017 Decision at 4.)
       {¶ 69} Appellant argues the juvenile court erred for three reasons. First, appellant
argues there was no evidence that anyone suffered harm. However, the juvenile court found
that appellant did not cause physical harm. As a result, we find no error in the juvenile
court's reasoning.
       {¶ 70} Second, appellant asserts the juvenile court erred in assessing this factor
based on what would have happened if appellant had completed his plan, rather than the
No. 18AP-125                                                                                22


act charged. We cannot agree with appellant that this factor is inapplicable to him merely
because he was stopped prior to the completion of his plan.
       {¶ 71} Third, appellant argues the juvenile court incorrectly based its finding on
what the court had reasonable cause to believe, as opposed to what appellant had
reasonable cause to believe. It is true the juvenile court did not track the statutory language
and instead focused on what the court had reasonable cause to believe rather than what
appellant had reasonable cause to believe. Where a statute is clear and unambiguous, it is
the duty of a court to apply the statute as written. State v. Vanzandt, 142 Ohio St. 3d 223,
2015-Ohio-236, ¶ 7, quoting State ex rel. Savarese v. Buckeye Local School Dist. Bd. of
Edn., 74 Ohio St. 3d 543, 545 (1996) (" 'If the meaning of the statute is unambiguous and
definite, it must be applied as written and no further interpretation is necessary.' ").
Furthermore, while parts of the record could be construed to support a conclusion that
appellant had reasonable cause to believe physical harm would occur in committing the
charged act, another part of the record from the same expert report could be construed
otherwise.
       {¶ 72} In his report, Dr. Davis noted that appellant stated "he has significant
remorse for his actions and disclaims violent intent." (Davis Report at 18.) Additionally,
Dr. Davis found appellant "is a youth, who has developed age appropriate cognitive
capacities (that is he knows right from wrong for example), is generally autonomous and
who has a still emerging self-concept. He has adequate interpersonal skills for his age and
can identify non-delinquent, non-violent problem solving alternatives." (Davis Report at
21.) However, Dr. Davis also stated "[i]t is highly likely in my opinion that his very poor
social skills and social anxiety (and/or Autism) significantly contributed to the behaviors
that resulted [in] his involvement in the alleged instant offenses and caused him to not fully
appreciate the seriousness of the act or how others would view it as very serious and
threatening, if the court accepts his response to the charges." (Emphasis added.) (Davis
Report at 23.) It is the responsibility of the juvenile court in the first instance to resolve
conflicts in the evidence. See generally Dannaher v. Newbold, 10th Dist. No. 03AP-155,
2004-Ohio-1003, ¶ 137; State v. Adams, 9th Dist. No. 05CA008685, 2005-Ohio-4360,
¶ 15; State v. S.M., 10th Dist. No. 14AP-701, 2015-Ohio-1916, ¶ 31. Accordingly, we find the
juvenile court erred in its consideration of the R.C. 2152.12(E)(4) factor. The trial court
No. 18AP-125                                                                              23


must apply the correct standard and in so doing must consider the applicable evidence and
explain its resolution of the same.
e. R.C. 2152.12(E)(5)
       {¶ 73} Pursuant to R.C. 2152.12(E)(5), the juvenile court was required to consider
whether the "child previously has not been adjudicated a delinquent child." Under this
factor, the juvenile court found "[appellant] has not previously been adjudicated a
delinquent child." (Sept. 6, 2017 Decision at 4.) Appellant does not dispute this finding.
f. R.C. 2152.12(E)(6)
       {¶ 74} Pursuant to R.C. 2152.12(E)(6), the juvenile court was required to consider
whether the "child is not emotionally, physically, or psychologically mature enough for the
transfer." Under this factor the juvenile court found "[appellant] is emotionally, physically
and psychologically mature enough for the transfer." (Sept. 6, 2017 Decision at 4.) As
discussed in our review of R.C. 2152.12(D)(8), the juvenile court made inconsistent and
unsupported findings regarding appellant's mental health diagnoses and his status on
suicide patrol in determining whether appellant is emotionally, physically, or
psychologically mature enough for the transfer. Consistent with our review of the trial
court's findings under the R.C. 2152.12(D)(8) factor, and given the lack of additional
findings in this section, the juvenile court must on remand determine whether appellant is
not emotionally, physically, or psychologically mature enough for the transfer under R.C.
2152.12(E)(6).
g. R.C. 2152.12(E)(7)
       {¶ 75} Pursuant to R.C. 2152.12(E)(7), the juvenile court was required to consider
whether the "child has a mental illness or intellectual disability." Under this factor, the
juvenile court found "[appellant] has no mental illness or intellectual disability based upon
the psychological reports prepared for this hearing."       (Sept. 6, 2017 Decision at 5.)
Appellant asserts this finding is not supported by the record. As previously noted in our
discussion of R.C. 2152.12(D)(8), the record reflects appellant qualified for several mental
health diagnoses and the court's finding is inconsistent with its finding under the R.C.
2152.12(E)(8) factor. Accordingly, the juvenile court's finding under the R.C. 2152.12(E)(7)
factor is inconsistent with its other findings and not supported by the record.
No. 18AP-125                                                                             24


h. R.C. 2152.12(E)(8)
       {¶ 76} Pursuant to R.C. 2152.12(E)(8), the juvenile court was required to consider
whether "[t]here is sufficient time to rehabilitate the child within the juvenile system and
the level of security available in the juvenile system provides a reasonable assurance of
public safety." Under this factor, the juvenile court made the following findings:
               Both Dr. Davis and Dr. [Speicher]-Bocija concluded that
               [appellant] is amenable to treatment in the juvenile justice
               system. However, the Court reviewed State v. Marshall, 2016-
               Ohio-3184, where the trial court had made the decision to
               sustain the motion to relinquish when the psychologist had
               opined that the juvenile was amenable to treatment and the
               Court found that he was not. The trial court's ruling was
               affirmed in that case. A juvenile court in making an amenability
               determination is entitled to disagree with the opinion of a
               medical expert and may take into account the severity of the
               offenses when considering whether a juvenile is mature enough
               for transfer and whether enough time exists to rehabilitate in
               the juvenile-justice system. See State v. Johnson, 2015-Ohio-
               96, 27 N.E.3d 9 ¶ 40 (8th Dist.); Morgan, 10th Dist. Franklin
               No. 13AP-620, 2014-Ohio-5661, at ¶ 37 (holding that a juvenile
               court is not bound by an expert opinion).
               The Court finds that there is not sufficient time to rehabilitate
               [appellant] and provide a reasonable assurance of public safety.
               [Appellant] is currently on GPS EMD monitor on house arrest.
               It is not conceivable that he can be maintained in that state. It's
               important to note that he concocted this plan while in his
               parents' home, on his home computer, made maps or plans
               th[r]ough electronic communication with peers, has a fixation
               on violence, violent acts, violent people, such as Timothy
               McVey [sic] and Charles Manson, homegrown terrorists,
               violent groups such as Nazis and the KKK, and numerous prior-
               school shooters. He had acquired a bullet proof vest and a gas
               mask for his attack. He had dwelled on his plan for the span of
               a year although the drawings/plans were considered recently
               done.
               Dr. Davis opined that there was no evidence or indication of an
               increasing imperative to commit the act. There's no indication
               that bullying attributed to this act as he had already developed
               the persona of a school shooter. There's no psychological break
               from reality. Dr. Davis also cautioned that the threat
               assessment model did accurately predict the allegations, even
               though the assessment is a measure of immediacy and different
               from a longer term predictive assessment.
No. 18AP-125                                                                                               25


                 Dr. Davis also offered diagnostic impressions of an Unspecified
                 Depressive Disorder, Social Anxiety Disorder, Disruptive
                 Behavior Disorder Not Otherwise Specified, and Rule Out
                 Autism Spectrum Disorder. The Court finds that none of these
                 disorders rise to a level of incompetence to understand the
                 actions that he has committed, to assist with his own defense
                 or understand the nature of these proceedings.
                 Dr. [Speicher]-Bocija conducted the same assessments as Dr.
                 Davis and opined that [appellant] had a high score on the
                 Sophistication-Maturity scale of the RSTI. She opined that
                 [appellant] displayed a tendency to direct his high level of
                 Sophistication-Maturity to a criminologic end in sustaining the
                 delinquency charge. Also she noted that [appellant] called the
                 diagram he created and its implicit threat a joke. Further she
                 opined, based upon the Virginia Model for Student Threat
                 Assessment, [appellant] should be considered as a "high
                 threat" level. She recommended that the Court consider
                 imposing a serious youthful offender designation because he is
                 highly motivated to avoid adult sanctions. Franklin County
                 Prosecutor's Office did not file for a Serious Youthful Offender
                 specification, therefore, the Court cannot consider this option.
(Sept. 6, 2017 Decision at 5-6.)
        {¶ 77} Appellant argues the juvenile court erred in its consideration of this factor
because it did not make a specific finding about the seriousness of the offense, unlike the
cases to which it cited. Furthermore, appellant argues the juvenile court did not offer
specific facts or reasoning about why the experts were incorrect. Finally, appellant argues
the juvenile court failed to analyze the availability of any programs and appellant's response
while under supervision.
        {¶ 78} Appellant is correct that the juvenile court in its consideration of the R.C.
2152.12(E)(8) factor did not explicitly make a finding specifically regarding the severity of
the offense in this case.4 Nevertheless, a reading of the entirety of the juvenile court's
findings under R.C. 2152.12(E)(8) reveals the trial court did consider the severity of the
offense. Specifically, the court found that appellant "concocted this plan while in his


4 In Marshall, the court stated that "a juvenile court in making an amenability determination is entitled to
disagree with the opinion of a medical expert and may take into account the severity of the offenses when
considering whether a juvenile is mature enough for transfer and whether enough time exists to rehabilitate
in the juvenile-justice system." Id. at ¶ 21. We note that a juvenile court's determination to reject a medical
expert's opinion is different from erroneously finding that no mental health diagnosis was made when the
record reflects otherwise.
No. 18AP-125                                                                                             26


parents' home, on his home computer, made maps or plans th[r]ough electronic
communication with peers, has a fixation on violence, violent acts, violent people, such as
Timothy McVey [sic] and Charles Manson, homegrown terrorists, violent groups such as
Nazis and the KKK, and numerous prior-school shooters. He had acquired a bullet proof
vest and a gas mask for his attack. He had dwelled on his plan for the span of a year
although the drawings/plans were considered recently done." (Sept. 6, 2017 Decision at
5.). Therefore, considering the entirety of the juvenile court's findings, we cannot find the
juvenile court committed prejudicial error by failing to explicitly make a finding regarding
the severity of the offense in its resolution of the R.C. 2152.12(E)(8) factor.5
        {¶ 79} However, as discussed in our analysis of the R.C. 2152.12(D)(3) factor, the
juvenile court's determination in this section that "[t]here's no indication that bullying
attributed to this act as he had already developed the persona of a school shooter" is
inconsistent with its other findings related to bullying. (Sept. 6, 2017 Decision at 5.)
Additionally, as previously discussed in our analysis of the R.C. 2152.12(D)(8) factor, the
juvenile court's determination in this section related to appellant's mental health diagnoses
is inconsistent with its other findings. Based on the lack of clarity resulting from the court's
inconsistent findings, we are unable to determine whether the juvenile court properly
exercised its discretion in analyzing the R.C. 2152.12(E)(8) factor.
D. Conclusion
        {¶ 80} In making its amenability determination, the juvenile court was required to
"indicate the specific factors that were applicable and that the court weighed." R.C.
2152.12(B)(3). Here, in multiple instances as outlined above, it is unclear from the juvenile
court's decision which factors it found to be applicable in favor of or against transfer.
Additionally, in multiple instances, the juvenile court's findings are either inconsistent with
its own findings elsewhere in the decision or not supported by the record. Finally, as to one
factor, the court applied the incorrect standard. Because the juvenile court's decision fails
to comply with R.C. 21512.12(B)(3) and lacks sufficient clarity to enable meaningful
appellate review, we cannot determine whether any errors in its determination were
prejudicial. As a result, we must remand this matter for the juvenile court to apply the


5Furthermore, we note the plain language of R.C. 2152.12(E)(8) does not specifically require a court to make
a finding regarding the severity of the offense, although such a finding may be informative.
No. 18AP-125                                                                           27


proper standard, consider the evidence and weigh the same, resolve inconsistencies in its
findings, and properly journalize its findings. However, in so remanding, we recognize the
seriousness of conduct in question and specifically make no determination as to whether
appellant is amenable to rehabilitation in the juvenile system. Accordingly, appellant's
assignment of error is sustained.
IV. Disposition
       {¶ 81} Having sustained appellant's sole assignment of error, we reverse the
judgments of the Franklin County Court of Common Pleas, Division of Domestic Relations,
Juvenile Branch, and the General Division and remand this matter to the Juvenile Branch
for further proceedings consistent with law and this decision.
                                                                    Judgments reversed;
                                                                       cause remanded.
                           BROWN and SADLER, JJ., concur.